Citation Nr: 0318501	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  97-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from June 1973 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressors involving allegations of personal assault.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible evidence corroborating any of the 
alleged in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed below finds that the 
development of this issue has proceeded in accordance with 
the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
December 2002 Supplemantal Statement of the Case of the 
pertinent law and regulations and of the need to submit 
additional evidence in her claim.  

In May 1996 and in February 2001, the RO sent the veteran a 
questionnaire which requested specific information necessary 
to substantiate her PTSD claim.  By the structure and 
substance of the questionnaire, it was made clear to the 
veteran what information she was responsible to provide.  The 
veteran did not complete this questionnaire; however, she 
submitted a statement, received at the RO in September 1997, 
in which she identified grievances against various 
individuals and recalled an incident in which she alleged to 
have been raped. 

A March 2001 VA form 119, Report of Contact, notes that, in 
lieu of trying to complete the PTSD questionnaire and because 
the veteran had previously submitted a statement explaining 
her stressful experiences, certain questions and answers 
pertaining to her claim were discussed on the telephone and 
noted on the Report of Contact.  

In addition, in October 2001, the veteran submitted 63 pages 
of copies of military documents, an index to these documents, 
as well as a commentary to the index of documents.  Based on 
this communication history, the Board concludes that the 
notice requirements of the VCAA have been satisfied. 

The Board finds that the previous communications from the RO, 
dating back to May 1996, were adequate to satisfy the 
notification requirements of the VCAA and they afforded the 
veteran ample time, well in excess of one year, in which to 
submit required evidence in compliance with 38  U.S.C.A. § 
5103(b).

With respect to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran has identified VA and private 
treatment records as well as records from the Social Security 
Administration.  The RO has requested and obtained these 
records.  The veteran did not complete the May 1996 or 
February 2001 Personal Assault Questionnaire.  The RO has 
received the veteran's September 1997 stressor statement, 
information obtained in connection with the March 2001 Report 
of Contact, and the October 2001 copies of military records, 
index, and commentary subsequent request in August 1998.  The 
veteran was afforded a VA examination in June 1996.  Her 
service medical records have been obtained.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  

The veteran's claim for PTSD is based on an alleged sexual 
assault.  The Board notes that, in Patton v. West, 12 Vet. 
App. 272 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that special consideration must 
be given to claims for PTSD based on sexual assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault are substantive rules which are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development to alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).

In this case, there is no indication in the record that the 
alleged sexual assault in service was ever formally reported 
to any source or that it was otherwise reduced to writing.  
Consequently, there are no formal records, such as police 
reports, court martial records and the like, of the alleged 
incident.  

The March 2001 Report of Contact reflects that the veteran 
was questioned regarding alternative sources of information 
to support her claim, including statements from those who 
might have known about the assault at the time it was alleged 
to have occurred, evidence of behavioral changes, or civilian 
mental health counseling reports.  No additional sources were 
identified.

The Board observes in passing that the veteran's service 
records include a Statement by Accused or Suspect Person 
which reflects that the veteran was questioned about her 
moral character and financial reliability.  Specifically, 
this statement includes the allegation that the veteran 
frequently mentioned having numerous affairs with members of 
the opposite sex and that, if she was not employed, she would 
be a prostitute.  The veteran denied this allegation and 
explained this document as her formal statement in reply to a 
former employer who sexually assaulted her prior to her 
entering the military.  This alleged incident, however, does 
not appear to be related to the sexual assault claimed as a 
stressor event.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim at this 
juncture and will proceed to a decision on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated during the veteran's active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 
§ 3.304(f).  In 1999, during the pendency of the veteran's 
appeal, that regulation was revised; however, that revision 
was made effective, retroactively, to March 7, 1997.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (codified at 38 C.F.R. § 3.304(f) 
(1999)).  Where laws or regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); see also Baker v. West, 11 
Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order).

The Board points out that the former and revised criteria for 
establishing service connection for PTSD are substantially 
the same.  Both versions of the applicable regulation require 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996 and 1999-
2001); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The 
revisions to section 3.304(f) serve primarily to codify the 
Court's decision in Cohen, and bring that regulation in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Effective March 7, 2002, 38 C.F.R. § 3.304(f) was revised to 
include the following provisions:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f)(3) (2002).

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence that corroborates the stressor.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998); Cohen, 10 Vet. App. at 
138.  Those service records that are available must support 
and not contradict the veteran's lay testimony concerning the 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

In the case at hand, it is clear that the veteran's claimed 
stressor is not related to combat, but is instead related to 
alleged personal assaults.  In this regard, it is noted that 
a May 1996 report from L.M. McLain, M.S., notes that the 
veteran exhibited symptoms that were consistent with a PTSD 
diagnosis from multiple traumas over her life.  Thereafter, 
in a July 1997 statement, Ms. McLain recalled that the 
veteran had reported that an officer had been "hitting" on 
her and that she told "Jackie" everything.  The veteran 
further recalled that Jackie subsequently threatened to rape 
her.  Similarly, an undated statement from M. Blackwell, the 
veteran's therapist at Josephine County Mental Health, 
reflects that Mr. Blackwell had been following the veteran 
since July 1997 and that her ongoing mood/anxiety problems 
were either due to major depression, dysthymic disorder, or 
generalized anxiety disorder that may be expressions of her 
PTSD.  Evidence in connection with the veteran's claim for 
benefits from the Social Security Administration include a 
May 2000 treatment report which notes that the veteran 
reported being sexually abused in the service and that she 
had filed a PTSD claim.  This treatment report identified 
diagnoses of PTSD and major depression.  Accordingly, the 
veteran's lay testimony, by itself, will not be sufficient to 
establish the alleged stressors and the Board must determine 
whether service department records or other independent 
credible evidence corroborates the alleged stressors.

The primary impediment to service connection is the absence 
of a verified in-service stressor upon which PTSD was 
diagnosed.  That is, there is no evidence of record to 
corroborate the veteran's alleged in-service sexual assaults.  
Specifically, the veteran's allegations of sexual assault 
include an incident during which an unnamed supervisor 
climbed into bed and made unwelcome advances towards the 
veteran when she was ill.  The veteran recalled a second 
incident during which a sergeant maneuvered his way into her 
bedroom and raped her.  The veteran did not recall his first 
name.  A third incident noted by the veteran was when an 
unnamed officer placed his hand over hers and held it there 
for a few seconds before removing it.  Additionally, the 
veteran has reported a fourth incident during which her 
roommate became inebriated and tried to fondle her, telling 
the veteran that she could "rape her anytime she wanted 
to."  It is such assaults and not other stressors that 
examiners have held to be a cause of PTSD.  

The veteran has stated that she did not report the alleged 
incidents and did not seek mental health treatment until many 
years after service.  She has further stated that, although 
she could request that her ex-husband make a statement on her 
behalf, she is not prepared to contact him at this time.  It 
is pertinent to note that the veteran has not provided dates 
on which the in-service stressors occurred, and, with the 
exception of the last name of the sergeant and the full name 
of her roommate, she has not provided the names of her 
alleged attackers.  She also did not seek medical treatment 
after the alleged sexual assaults.

The Board is cognizant of the fact that, for claims based on 
personal assault, there are no restrictions on the type of 
evidence which may be considered.  See 38 C.F.R. 
§ 3.304(f)(3).  Indeed, the Board, by letters dated in May 
1996 and February 2001 as well as by the December 2002 
Supplemental Statement of the Case, the veteran has been 
notified that she should submit evidence to corroborate her 
alleged stressors.  See Patton v. West, 12 Vet. App. 272 
(1999).  The veteran, however, has failed to submit such 
evidence and has provided no additional details about the 
alleged in-service sexual assaults and rape.  

On the available evidence, the Board determines that the 
events claimed as the veteran's stressors for PTSD, the 
alleged in-service rape and other alleged inappropriate 
sexual behavior towards her in service, cannot be verified.  
The Board is aware that various social workers have 
attributed PTSD to the veteran's military service based on 
the occurrence of the alleged in-service sexual assaults.  
However, credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  Rather, as discussed above, there 
must credible supporting alternate source evidence of an 
alleged in-service assault.  It is the veteran herself who is 
the best source of such evidence, or information identifying 
where such evidence can be obtained.  Unfortunately, the 
requisite credible supporting evidence that the claimed in-
service stressor actually occurred has not been provided and 
the available evidence does not support a grant of service 
connection for PTSD.

In this regard, the Board points out that the June 1996 
report of PTSD examination includes a history of sexual 
assault at the age of 22 by her employer which occurred prior 
to enlistment.  This examination report also includes the 
opinion of the examiner that the veteran's inability to 
respond adaptively to improper or hostile or aggressive 
actions by others appears to be related substantially to 
personality characteristics generated in her childhood.  The 
examiner further commented that this inability was increased 
by her anxiety possibly related to the pre-service attack on 
the veteran at the age of 22.

Finally, as noted above, evidence of behavior changes 
following claimed assaults may constitute credible evidence 
of the stressor.  In the October 1997 statement from the 
veteran, she asserted that she became depressed and began 
losing weight rapidly after the sexual assault by her 
roommate.  The evidence of record, however, including service 
medical and personnel records, do not show any evidence of 
mental health treatment or loss of weight.  The Board finds 
that the veteran's statements alone are not probative to 
establish or suggest that the veteran's behavior changed 
following any alleged sexual incident in service, and do not 
otherwise tend to establish that such stressors occurred 
during the veteran's service.

Under these circumstances, the Board finds that the 
preponderance of the evidence is against a finding that the 
alleged stressors relating to sexual assault occurred during 
service.  In the absence of credible evidence of the alleged 
stressors causing PTSD, the claim for service connection for 
PTSD must be denied.  38 C.F.R. § 3.304(f).


ORDER


Service connection for PTSD is denied. 



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

